Citation Nr: 1548878	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-02 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for bilateral eye disability, including as secondary to service-connected seizure disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1961 to July 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In January 2015, the Veteran presented sworn testimony during a personal hearing at the Manila, RO before the undersigned Veterans Law Judge.  The Veteran's representative was unable to attend the hearing, because he does not have an office at the Manila, RO.  Therefore, during the hearing the Veteran represented himself.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his bilateral eye disability is related to his military service.  Specifically, the Veteran asserts that he was prescribed reading glasses in service due to decreased visual acuity, which he attributes to reading and writing in poor lighting.  Alternatively, he claims that his bilateral eye disability is due to his service-connected seizure disability medication, Dilantin.

The Veteran's August 1961 enlistment examination report documented 20/20 vision, bilaterally.  March 1976 STRs reveal that the Veteran scratched his left eye with his fingernail and incurred lacerations to his left eye.  On examination, he had 20/30 vision in his left eye and the physician assessed corneal abrasion.  See ophthalmology consultation report dated March 1976.  In an undated STR, the Veteran reported visual complaints while reading.  His May 1977 separation examination report documented 20/20 vision in the right eye and 20/30 vision in his left eye.
Post-service VA treatment records show that the Veteran gave a history of loss of peripheral vision since 1980; because, he fell asleep with his knuckle in his right eye.  See, e.g., VA treatment records dated October 1988, November 1988, and July 1989.  In a February 1995 VA treatment report, the Veteran indicated that he has loss of his central vision since 1980; the VA treatment provider assessed right eye occlusion and noted etiology could be related to age or unknown.  

More recently VA treatment records show diagnoses of bilateral macular mottling, early cataracts, myope, astigmatism, and presbyopia.  See, e.g., VA treatment record dated April 2010.  

In a February 2013 VA opinion, the VA ophthalmologist provided a positive nexus opinion as to the Veteran's bilateral eye disability and his military service.  However, the ophthalmologist's rationale discussed service connection on a secondary basis.  Specifically, the ophthalmologist explained that although ocular problems are not a common side effect to the Veteran's service-connected seizure medication, Dilantin, the occurrence of cataract or conjunctivitis as a side effect is documented.  Further, the VA ophthalmologist concluded that an examination would be helpful in determining the Veteran's bilateral eye etiology.   

Therefore, in March 2013 the Veteran was afforded a VA examination.  The March 2013 examiner (an ophthalmology consultant) opined that the Veteran's eye disability was not caused by the service-connected seizure disability medication, Dilantin.  However, the examiner failed to address whether the bilateral eye disability was aggravated by his service-connected seizure medication, Dilantin, and did not address direct service connection.

In view of the inconclusive and inconsistent opinions, a clarifying opinion is necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.).

Lastly, during the January 2015 Board hearing, the Veteran identified outstanding VA treatment records that have not been associated with the claims file.  Thus, on remand, any pertinent records of ongoing treatment should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility from 1977 to 1987 and since October 2011.  All such available documents should be associated with the claims file.

2.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding eye treatment, to include treatment from Dr. P.S. Chin (see statement dated August 2002) and R.D. Cooke, O.D. (see statement dated March 1990).  All such available documents should be associated with the claims file.

3.  Then refer the claims file to a VA physician, (preferably an ophthalmologist or an ophthalmology consultant) to determine the nature and etiology of any eye disability.  

Following review of the claims file, the physician should clearly identify all eye disabilities then provide an opinion as to:

(i.)  Whether it is at least as likely as not (50 percent probability or greater) any chronic, acquired eye disability, including optic atrophy, cataracts, and macular degeneration of the right eye, had its clinical onset during his military service or is otherwise related to service.  
In response to the question, the physician must comment on the Veteran's STRs, to specifically include, (a.)  the March 1976 STRs that show lacerations to the Veteran's left eye and a corneal abrasion, (b.) the Veteran's change in vision during his military service, and (c.) the undated STR reflecting problems while reading. 

(ii.)  If not, indicate whether it is at least as likely as not (50 percent probability or greater) that any eye disability, including optic atrophy, cataracts, and macular degeneration of the right eye, was caused or aggravated by his service-connected seizure disability, including prescribed Dilantin.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

The physician must provide a rationale for any opinion given.  The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.  If the physician rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  If an additional examination is deemed necessary, one should be scheduled.  

4.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

No action is required of the appellant until notified by the RO; however, the appellant is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
THOMAS J. DANNAHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




